Mr. Justice Morris
delivered the opinion of the Court:
The issues in this case differ only in one slight particular from those in the case of Talbot v. Monell, ante, 108, just decided, and it seems to be conceded that the decision in the one case should govern that to be rendered in the other. By agreement of parties the same testimony was to be used in both cases.
The decision of the Commissioner of Patents in the ease will be, and it is hereby affirmed; and judgment of priority of invention is awarded in favor of the appellees, Monell and James.
The clerk of the court will certify this opinion, and the proceedings of the court in the premises, to the Commissioner of Patents according to law. Affirmed.